Citation Nr: 0018983	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  93-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 1995, the Board remanded 
the veteran's claims.  Thereafter, in July 1996, the RO 
granted service connection for right ear hearing loss, 
secondary to service-connected Meniere's disease, redefined 
his service-connected hearing disability, previously 
described as left ear hearing, as bilateral hearing loss and 
awarded a compensable disability evaluation.  In April 1997, 
the Board declined to find that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a back disorder and remanded his 
claim of entitlement to a rating in excess of 30 percent for 
Meniere's disease to the RO for further evidentiary 
development.

In its July 1995 remand, the Board noted that the veteran 
made allegations of clear and unmistakable error (CUE) in the 
Board's original (May 1989) finding that service connection 
was not warranted for a low back disorder.  The Board cited 
to Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), regarding 
the inapplicability of 38 C.F.R. § 105(a) (1994) to final 
Board decisions.

However, effective on November 21, 1997, Pub. L. No. 105-111, 
111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999)) permits challenges to decisions of the Board on 
the grounds of clear and unmistakable error.  The Board first 
began accepting such motions as of November 21, 1997.  The 
veteran's earlier assertions of CUE in a prior Board 
decision, noted prior to November 21, 1997, do not constitute 
a motion and, thus, cannot be placed on the Board's docket.

Furthermore, in a lengthy April 1998 written statement, the 
veteran raised allegations of CUE regarding an April 1991(he 
may mean February 1991) RO rating action that granted service 
connection for Meniere's disease and awarded the 30 percent 
disability evaluation.  This matter is referred to the RO for 
further clarification and appropriate development and 
adjudication.





FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's Meniere's syndrome is manifested by hearing 
loss, tinnitus and complaints of frequent dizziness, 
nausea and vomiting that is not shown to cause a 
cerebellar gait.

3. The veteran's organic hearing acuity in October 1995 was 
manifested by average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz of 25 decibels in the right 
ear and 25 decibels in the left ear with speech 
recognition ability of 70 percent correct in the right ear 
and 74 percent correct in the left ear and correspond to 
Level IV hearing in each ear.

4. VA audiologic tests results in June and July 1997 were 
considered invalid for rating purposes.

5. The veteran failed to report for VA examinations scheduled 
in September 1999.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Meniere's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1-4.14, 4.87a, 
Diagnostic Code 6205 (1998) (effective prior to June 10, 
1999); 38 C.F.R. §  4.87, Diagnostic Code 6205 (1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

The Board notes that, pursuant to the Board's April 1997 
remand, the veteran underwent VA examination in June 1997.  
Thereafter, the veteran's service representative and the RO 
concluded that the examination results were inadequate and 
reexamination was warranted.  He was scheduled for VA 
examinations in September 1999 but failed to report.  
According to a March 2000 Report of Contact (VA Form 119) 
from the veteran's service representative, a VA medical 
center representative said the veteran was notified by both 
mail and phone of the scheduled examinations.  But no 
evidence was provided to show why the veteran failed to 
report for his examinations.  Thus, the Board will proceed to 
analyze his claim based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Finally, the Board also notes that an August 1996 letter to 
the RO, from an attorney retained by the veteran in 
connection with a claim for Social Security Administration 
(SSA) disability benefits, requested copies of 1995 and 1996 
VA examination reports.  The veteran has not indicated that 
he is currently in receipt of SSA benefits and has not 
alleged that records pertinent to the issue on appeal were in 
the possession of SSA, nor did he request the Board to remand 
the case for the purpose of obtaining SSA records.  
Therefore, the Board has determined that a further remand for 
the purpose of obtaining SSA records is not warranted.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected Meniere's disease and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service connection for Meniere's syndrome was granted in a 
February 1991 rating actin that awarded a 30 percent 
disability evaluation.  At that time, service connection was 
in effect for bilateral tinnitus, assigned a ten-percent 
disability evaluation, and left ear hearing loss, awarded a 
noncompensable evaluation.  

In large part, the RO based its decision to grant service 
connection for Meniere's disease on notations of a service 
separation examination report to the effect that the veteran 
complained of dizzy spells, headaches and hearing loss and 
post-service medical evidence that showed he continued to 
complain of persistent lightheadedness, dizzy spells, 
vertigo, nausea and tinnitus.  A November 1990 VA outpatient 
record diagnosed atypical Meniere's.  The RO also considered 
a January 1991 VA examination report that reflected the 
veteran's complaints of dizziness, nausea and vertigo.  Left 
ear hearing loss was described and it was noted that the 
veteran had such complaints since 1981.  It was reported that 
the veteran had some distorted walking during episodes of 
dizziness with occasional nausea and vomiting.  He described 
vertigo as both objective and subjective rotation in nature, 
with daily symptoms that may be severe approximately twelve 
times a year (corrected to twelve times a month) that lasted 
from a few minutes to two hours.  Meniere's syndrome was 
diagnosed.  Audiometric examination findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
25
40
LEFT

25
25
       
45
60

The pure tone threshold average in the veteran's left ear was 
26 decibels and, in his right ear, the pure tone threshold 
average was 39.  Speech recognition scores on the Maryland 
CNC word lists were 90 percent in the veteran's right ear and 
78 percent in the veteran's left ear.  The audiologic 
diagnosis was mild sensorineural hearing loss in the right 
ear and mild to moderately severe sloping sensorineural 
hearing loss in the left ear.

In a December 1991 statement, a VA audiologist indicated that 
audiologic test results were similar to those in January 
1991.  Speech discrimination was good but may not have 
reflected accurate difficulty with understanding and 
recognition.  

VA outpatient ear, nose and throat (ENT) records, dated in 
March and April 1992, describe the veteran's complaints of 
persistent bilateral ear pressure with episodes of 
incapacitating seizures and vertigo.  Progressive hearing 
loss and dizziness were noted. 

In his May 1992 claim for an increased rating for Meniere's 
disease, the veteran noted that an error in the January 1991 
VA examination report was corrected.

In June 1992, the veteran failed to appear for VA audio and 
audio-ear disease examinations.

In an April 1993 statement, the veteran noted that the 
January 1991 VA examiner erroneously reported that his severe 
symptoms occurred twelve times per year, rather than twelve 
times a month.  A copy of the corrected ENT report was 
enclosed.

In support of his claim for an increased rating, the veteran 
submitted a copy of an undated Harvard Medical School Health 
Letter with an article entitled "Meniere's Disease: An 
Earful" and medical literature from Current Medical 
Diagnosis & Treatment 1989, ed. Steven A. Schroeder, M.D., 
et. al., regarding symptomatology associated with vertigo and 
Meniere's disease (endolymphatic hydrops).

VA outpatient records, dated from 1994 to 1996, reflect that, 
in April 1996, the veteran complained of daily dizziness with 
frequent (18 [episodes?] per month) nausea and vomiting and 
had a history of Meniere's disease.  

A January 1994 examination report from T.G.N., M.D., 
indicates that the veteran was examined in conjunction with a 
claim for SSA benefits.  The veteran's multiple complaints 
included back pain, hiatal hernia and Meniere's syndrome.  
The veteran reported bilateral incessant tinnitus with 
persistently recurring mild lateral nystagmus and light-
headedness daily.  Sensations of fullness or pressure in the 
ears occurred multiple times daily, with increased dizziness, 
nausea and disturbed gait that lasted from minutes to hours 
in duration.  The veteran had totally incapacitating seizures 
that occurred twelve to eighteen times a month, usually in 
clusters that averaged two to six hours.  Severe episodes 
included frank vertigo (objective and subjective), with 
nausea, retching and vomiting and periodically awakening the 
veteran at night.

Upon examination, Dr. N. noted that the veteran was not in 
apparent distress and arose from a chair and got on and off 
the examining table without difficulty.  The veteran walked 
with a cane and said he was able to walk without it, but used 
it to prevent him from falling from vertigo.  A low voice was 
not heard, bilaterally, and hearing aids were used.  Cerebral 
function showed that the veteran was alert and responsive 
with multiple complaints.  Further, cerebellar tests revealed 
a very positive finger to nose that missed or passed or 
stopped too soon.  Reflexes were normal and bilaterally 
equal.  Diagnoses included Meniere's syndrome, deafness and 
chronic tinnitus.  

Pursuant to the Board's July 1995 remand, the veteran 
underwent VA examination in October 1995.  According to the 
consultation report, the veteran's ear canals were clear and 
tympanic membranes were normal, bilaterally.  There was no 
report of ear infection or middle ear infection that affected 
balance.  The examiner diagnosed sensorineural hearing loss 
and Meniere's disease.  Audiometric examination findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
75
LEFT
20
25
45
       
45
70

The pure tone threshold average in the veteran's left ear was 
25 decibels and in his right ear, the pure tone threshold 
average was 25.  Speech recognition scores on the Maryland 
CNC word lists were 70 percent in the veteran's right ear and 
74 percent in the veteran's left ear and he reported constant 
bilateral tinnitus.  Bilateral normal to severe sloping 
sensorineural hearing loss was diagnosed.

An October 1995 VA orthopedic examination report indicates 
that the veteran complained of lumbar pain associated with 
injury in service, but did not any report post service falls.  
He walked very, very slowly without a limp and carried a cane 
in his right hand.

Statements received in 1995 from B.S. and A.T., acquaintances 
of the veteran, are to the effect that he was observed to 
have balance problems and dizziness that caused him to 
occasionally walk with a sideward stagger and fall.

In July 1996, the RO granted service connection for right ear 
hearing loss, recharcterized the veteran's disability as 
bilateral hearing loss and assigned a ten- percent disability 
evaluation.

Pursuant to the Board's April 1997 remand, the veteran 
underwent VA audiologic examination in June 1997.  According 
to the examination report, the veteran appeared to have 
significant difficulty hearing, for which new hearing aid 
batteries were provided but resulted in little improvement.  
He reported bilateral loud, high-pitched tinnitus that 
interfered with sleep.  The veteran also reported vertigo and 
his diagnosis of Meniere's syndrome and said he had not 
undergone an electronystagmography (ENG).  Audiometric 
examination findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
95
95
90
90
LEFT
85
85
90
       
95
100

The pure tone threshold average in the veteran's left ear was 
92 decibels and, in his right ear, the pure tone threshold 
average was 92.  Speech recognition scores on the Maryland 
CNC word lists were 26 percent in the veteran's right ear and 
24 percent in his left ear.  The VA examiner said the tests 
results were considered invalid and unsuitable for rating 
purposes.  Further testing, including an ENG, was 
recommended.

Also in June 1997, the veteran underwent VA otolaryngology 
examination and gave a history of diagnosis with Meniere's 
disease.  After a head injury, he developed worsening 
tinnitus and intermittent pressure in both ears and a sense 
of motion.  During episodes of pressure, the tinnitus 
worsened.  His hearing loss fluctuated, particularly in the 
lower tones, and the veteran wore hearing aids.  He had daily 
episodes of the pressure and sensation of motion since 1990 
for which vestibular suppressants were prescribed but did not 
help.  The veteran was also diagnosed with a seizure 
disorder, variably described as vertiginous seizures and had 
migraine headaches.   

On examination, both ears were normal with no evidence of 
middle ear fluid or infection and no spontaneous nystagmus.  
The specialist noted the inconsistent audiologic results from 
the veteran's recent audiogram and the recommendation for 
retest.  The impression was that the veteran had a history of 
seizure disorder, migraine headaches, dizziness and episodes 
of aural fullness and tinnitus.  The symptoms were not 
classical for Meniere's disease, but were possibly consistent 
with a related endolymphatic hydrops.  The symptoms were 
temporally associated with the history of head injury in 1980 
with progression of symptoms thereafter.  The VA examiner 
recommended audiologic retest, using oto-acoustic emissior 
(emission?) and auditory brain stem response, and that the 
veteran be evaluated at the VA Dizziness Clinic.

In July 1997, the veteran underwent further VA audiometric 
testing.  Audiometric examination findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
80
90
LEFT
45
30
50
       
90
95

The pure tone threshold average in the veteran's left ear was 
66 decibels and, in his right ear, the pure tone threshold 
average was 60.  Speech recognition scores on the Maryland 
CNC word lists were 30 percent in the veteran's right and 
left ears.  Test results suggested that the veteran had 
moderate to severe sensorineural hearing loss at the 3,000 to 
4,000 Hertz levels.  According to the VA examiner, evaluation 
resulted in substantially improved voluntary pure-tone 
thresholds that were still considered elevated and invalid.  
Word-recognition scores were grossly reduced with errors 
characterized only by initial consonant substations.  The 
reported voluntary behavioral audiologic results were 
considered unsuitable for ratings purposes.  An ENG was 
completed and interpreted as normal.  The examiner opined 
that it seemed unlikely that further reevaluation would 
result in any significant improvement in voluntary behavioral 
results.  

In an April 1998 memorandum to the RO, the veteran's 
representative asserted that the June 1997 VA examination did 
not comply with the Board's April 1997 remand instructions.  
The representative noted that the Board instructed the ENT 
examiner to express an opinion regarding the severity of the 
symptoms associated with the veteran's Meniere's disease, 
including nausea, vomiting, vertigo, deafness and cerebellar 
gait.  It was further noted that the recent VA examiner 
opined that the veteran's symptoms were consistent with a 
related endolymphatic hydrops and recommended retesting, 
including oto-acoustic emissior (emission?) and auditory 
brain stem response.  The veteran's representative requested 
that the additional testing recommended by the VA examiner be 
performed.  The RO agreed.

In an October 1998 letter to the veteran at his current 
address of record, the RO advised him that a new VA 
examination was ordered to determine the current level of his 
disability on appeal.  The RO told the veteran that he would 
receive a notice from the VA medical facility that would 
conduct the examination regarding the specific examination 
date and time.  It was further noted that the notification 
would be in writing, by telephone or, possibly, both.  
Additionally, the RO advised the veteran of his 
responsibility to appear for the examination and, that if he 
was unable to keep the appointment, to contact the facility 
that scheduled it.  The RO told the veteran that failure to 
report for the examination might cause the RO to deny his 
claim for increase.  A copy of the letter was sent to the 
veteran's service representative.

According to memorandums in the claims files, in September 
1999, the veteran failed to report for VA ear-disease and 
audiologic examinations.  As noted above, the March 2000 VA 
Form 119 is to the effect that a representative at the VA 
medical center confirmed that the veteran failed to report 
for VA examinations in September 1999 and was notified by 
mail and telephone of the scheduled appointments.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655(a)(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Id.

Effective June 10, 1999, certain regulations in the VA 
Schedule for Rating Disabilities pertaining to the evaluation 
of hearing impairment were revised during the pendency of 
this appeal.  64 Fed. Reg. 25202-25210 (May 11, 1999). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated February 1991.  The February 1993, July 
1997 and January 1998 supplemental statements of the case 
evaluated the veteran's claim using the old regulations.  In 
March 2000, the RO issued a supplemental statement of the 
case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old regulations, in effect prior to June 10, 1999, 
a 30 percent evaluation for Meniere's disease contemplated 
mild symptoms with aural vertigo and deafness and a 60 
percent evaluation contemplated moderate symptoms with 
attacks, including cerebellar gait, less frequent than very 
frequent and typical attacks.  38 C.F.R. § 4.87a, Diagnostic 
Code 6205 (1998).  Severe Meniere's syndrome, with frequent 
and typical attacks, vertigo, deafness and a cerebellar gait 
warranted a 100 percent evaluation.  Id.  Labyrinthitis 
warranted a 10 percent evaluation, if moderate, characterized 
by tinnitus and/or occasional dizziness and a 30 percent 
evaluation, if severe, characterized by tinnitus, dizziness 
and occasional staggering.  38 C.F.R. § 4.87a, Diagnostic 
6204 (1998).

Under the new regulations, effective June 10, 1999, a 30 
percent evaluation for Meniere's disease contemplates hearing 
impairment with vertigo less than once a month, with or 
without tinnitus, whereas a 60 percent evaluation 
contemplates hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6205 (1999).  Alternatively, vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
should be evaluated separately, if this results in a higher 
evaluation; however, ratings for hearing impairment, 
tinnitus, or vertigo may not be combined with an evaluation 
under Diagnostic Code 6205.  Id.

Peripheral vestibular disorders warrant a 10 percent 
evaluation, if characterized by occasional dizziness, and a 
30 percent evaluation, if characterized by dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (1999).  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  
Recurrent tinnitus will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

For the reasons set forth below, under both the old 
regulations and those currently in effect, the Board finds 
that the proper evaluation for the veteran's Meniere's 
disease should be the 30 percent evaluation currently 
assigned and no higher.

When last examined by VA, in 1997, the veteran had hearing 
loss, symptoms of vertigo and tinnitus.  Notwithstanding the 
invalidity of the 1997 audiometric test results, there is 
clear evidence of bilateral sensorineural hearing loss and 
tinnitus.  However, as noted, the RO previously assigned 
separate compensable disability evaluations for bilateral 
hearing loss and tinnitus.  Meniere's disease was diagnosed, 
although the June 1997 ENT examiner opined that, rather than 
Meniere's disease, the veteran's symptoms may be consistent 
with a related endo-lymphatic hydrops for which further 
testing was scheduled in September 1999, but the veteran 
failed to report for that VA examination.  See 38 C.F.R. 
§ 3.655(b).  In any event, a Meniere's disease productive of 
aural vertigo and deafness is demonstrated.  However, as a 
cerebellar gait has not been noted recently, a 60 percent 
rating is not warranted under the regulations in effect prior 
to June 10, 1999.  See 38 C.F.R. § 4.87a, Diagnostic Code 
6205 (1998).  While in 1991 and 1994, VA and private 
examiners, respectively, recorded the veteran's statements of 
disturbed gait, and lay statements suggest that he 
occasionally staggered, such are insufficient to document 
evidence of a cerebellar gait needed for an increased rating.  
There was no report of an abnormal gait in the October 1995 
VA orthopedic examination report. 

The recently revised regulations, effective June 10, 1999, 
give two ways in which to evaluate Meniere's disease.  One 
can either evaluate the vertigo, hearing loss and tinnitus 
separately or combine the symptoms under an overall 
evaluation for Meniere's syndrome.  A 30 percent evaluation 
for Meniere's syndrome contemplates hearing impairment with 
vertigo less than once a month, with or without tinnitus, 
whereas a 60 percent evaluation contemplates hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  Alternatively, vertigo (as a peripheral vestibular 
disorder), hearing impairment and tinnitus, should be 
evaluated separately, if this results in a higher evaluation.  
It is noted that a required element for a 60 percent rating 
under Meniere's syndrome (Diagnostic Code 6205) is that the 
veteran must manifest a cerebellar gait one to four times per 
month.  As noted above, there is no evidence that that 
veteran has manifested this symptom recently, much less one 
to four times per month.  Therefore, a 60 percent rating 
under the revised criteria is not warranted.  As noted above, 
while the veteran variously complained of cerebellar gait, 
there are no medical examination findings regarding evidence 
of cerebellar gait.  

Even assuming that the evidence suggests that the veteran's 
disability may result in severe dizziness and warrant a 30 
percent evaluation under the criteria for a peripheral 
vestibular disorder, as currently in effect, or under the 
criteria for rating labyrinthitis, in effect prior to June 
10, 1999, the veteran, nevertheless, is already in receipt of 
an equivalent evaluation under Diagnostic Code 6205.  Thus, 
such would not accord him a higher rating than what is now 
assigned.

As stated, the RO awarded a separate 10 percent disability 
rating for bilateral tinnitus.  The assigned evaluation of 10 
percent represents the maximum schedular evaluation available 
for this disability under both the old and new regulations, 
effective June 10, 1999.  See 38 C.F.R. § 4.87a, Diagnostic 
6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

During the January 1991 VA audiological evaluation, average 
pure tone thresholds were 26 decibels in left ear and 39 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the left ear and 90 
percent in the right ear.  During the October 1995 VA 
audiological evaluation, average pure tone thresholds were 25 
decibels in the left and right ears.  Speech audiometry 
revealed speech recognition ability of 74 percent in the left 
ear and 70 percent in the right ear.

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each 
ear.  38 C.F.R. § 4.85 and Tables VI and VII.  The assignment 
of a disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In the instant case, the application of the rating schedule 
to the audiometric results shown in June 1997 is impossible, 
as those results were considered invalid for rating purposes.  
Application of the rating schedule to the audiometric results 
shown in October 1995 corresponds to Level IV hearing in each 
ear and does not result in a rating in excess of the separate 
10 percent evaluation currently assigned for bilateral 
hearing loss.  See 38 C.F.R. § 4.87, Tables VI and VII 
(1998); 38 C.F.R. § 4.85, Tables VI and VII (1999). 

Under the circumstances, rating the veteran's vertigo, 
hearing loss and tinnitus and combining them would not enure 
to the veteran's benefit.  His clinically established 
symptomatology for Meniere's disease, as such, does not 
warrant an evaluation in excess of 30 percent.  In this 
regard, however, the Board would, again, note that the RO 
separately rated the veteran's bilateral hearing loss and 
tinnitus and awarded ten-percent disability evaluations along 
with the separately assigned 30 percent for Meniere's 
disease.

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a rating in excess of 30 
percent for Meniere's disease.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§4.87a, Diagnostic Code 6205 (1998) (prior to June 
10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6205 (1999) 
(effective June 10, 1999).  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

Finally, in a June 2000 statement, the veteran's 
representative noted that the veteran had not reported for 
1999 VA examinations and requested a new VA examination be 
scheduled.  The Board declines to delay further the final 
disposition of this claim.  The veteran's absence from his 
scheduled examinations cannot be regarded as resulting from 
"good cause" as that term is used in 38 C.F.R. § 3.655.  The 
types of good cause mentioned in that regulation include the 
illness or hospitalization of the veteran or the death of a 
family member.  Although these are merely illustrations of 
good cause, they contemplate a situation in which the veteran 
did not cause his absence from the examination but was, in 
some measure, a victim of circumstance that precluded his 
attendance.  The veteran in the instant case does not appear 
to be precluded from attendance based on some unforeseen or 
fortuitous event.


ORDER

A rating in excess of 30 percent for Meniere's disease is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

